[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
This matter came on for hearing before the Court for an award of counsel fees pursuant to the mandate of the Supreme Court. Trial and appellate counsel, respectively, for the defendants have filed affidavits in support of the amounts claimed by each of them as reasonable and each has been subject to cross-examination by the plaintiff.
Based on the affidavits and after a review of all trial and appellate proceedings and after consideration of all the factors set out in Colonial Plumbing  Heating Co. v. ContemporaryConstruction Co., Inc., 464 A.2d 741, 743-44 (R.I. 1983), this Court is satisfied that all of the legal services described were reasonably necessary for the trial and appeal in this case. The Court also finds that, based on the affidavits of counsel, and the opinion of an independent expert, the amount of the fees incurred for those services is reasonable.
Accordingly, the plaintiff will be required to pay the following counsel fees, including costs, as a condition for a new trial of this action:
    (a) Robert M. Brady, Esquire:                      $21,947.75
    (b) William L. Bernstein, Esquire:                   1,147.50
    (c) Lauren E. Jones, Esquire:                       25,622.14

The plaintiff will present a form of Order for entry upon notice to the defendants.